Brady, J.
There are two objections to the appeal in this case. The first is that the order made by Judge Hilton has not been entered as required by sections 349 and 350 of the Code, nor has it been served as made. The other is, that the examination of the plaintiff by the defendants is in the nature of a cross-examination. He had already stated his cause of action in the complaint, and the limit of a cross-examination is entirely within the discretion of the judge conducting it. This is an elementary rule, and one founded in good sense and justice. It is *190true that the exercise of the discretion is not absolute in its effect. If it be abused, the party injured has his remedy by appeal. The defendants have not shown that the discretion exercised by Judge Hilton was an abuse of power, and the appeal must therefore fail. If the examination of a witness could not be limited, it might go on ad infinitum, and the most vexatious practices result. The plaintiff in this case was examined at length, and, for aught that we know, exhausted upon the material features- of the controversy.
Halt, F. J., and Hilton, J., concurred.
Appeal dismissed.